Title: From Thomas Jefferson to Edmund Bacon, 12 December 1820
From: Jefferson, Thomas
To: Bacon, Edmund


						Dear Sir
						
							Poplar Forest
							Dec. 12. 20
					Mr Yancey & myself conclude it will be best to send the pork of this place to Monticello before Christmas hoping you will recieve this letter on Sunday the 17th. I wish you to send off the waggon the next morning Monday 18 being empty, & with a good team it may be here in 3. days is by Wednesday night, by which time the pork will be ready and the waggon may start Thursday morning with that of this place & be at Monticello Christmas eve. Send a spare mule also if you please for Johnny Hemings who cannot perform the journey on foot. if the weather permits I shall be at home on Sunday myself to dinner, as I propose starting on Friday the 15th if you recieve this before I get home be so good as to send up immediately to Edy to have us some sort of a dinner ready; for I expect there is none of the white family at home. I salute you with my best wishes
						Th: Jefferson
					